Exhibit 23.1 Consent of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Broadcast International, Inc. Salt Lake City, Utah We consent to the use in this Registration Statement on Form S-4 of Broadcast International, Inc. of our report dated March 29, 2013, relating to our audit of the consolidated financial statements appearing in the Prospectus, which is part of this Registration Statement. We also consent to the reference to our firm under the captions "Experts" in such Prospectus. /s/ HJ & Associates, LLC HJ & Associates, LLC Salt Lake City, Utah August 29, 2013
